      Case 1:17-cv-00050-SPW-TJC Document 384 Filed 04/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



 CHARLES M.BUTLER,III, and
 CHOLE BUTLER                                       Case No. CV 17-50-SPW-TJC


             Plaintiffs,                                       ORDER


 V.



 UNIFIED LIFE INSURANCE
 COMPANY,et al..

             Defendants,

 V.



 MULTIPLAN,INC.

             Third-Party Defendant.

      Upon the Third-Party Defendant, Multiplan Inc.'s Motion for Appearance at

April 28, 2021 Hearing by Videoconference(Doc. 383), and for good cause

appearing,

      IT IS HEREBY ORDERED that the motion of Multiplan, Inc. for leave of

Court for videoconference participation in the April 28, 2021 hearing by Errol

King is GRANTED. Mr. King shall appear via ZOOM. Mr. King will receive an
Case 1:17-cv-00050-SPW-TJC Document 384 Filed 04/21/21 Page 2 of 2
